Case 3:20-cv-08174-FLW-TJB Document 67 Filed 02/17/21 Page 1 of 1 PagelD: 457

DEPARTMENT OF LAW

567 PAVONIA AVENUE
JERSEY CITY, NJ 07306
(201) 795-6250
Fax: (201) 795-6428

 

THOMAS A. DeGISE
County Executive

DONATO J. BATTISTA
County Counsel

LOUIS C. ROSEN
Deputy County Counsel

DANIEL J. DeSALVO
Deputy County Counsel FE ebruary 17 202 1
2

Electronically Filed

Hon. Tonianne J. Bongovanni, U.S.D.J.
U.S. District Court of New Jersey

50 Walnut Street

Newark, NJ 07102

RE: Eugene Mazo v. Way, et als
Civil Action No. 20-8174

Dear Judge Bongovanni:

COUNTY OF HUDSON, NEW JERSEY
OFFICE OF THE COUNTY COUNSEL

ADMINISTRATION BUILDING ANNEX

MICHAEL L. DERMODY
1*' Assistant County Counsel,

Neil J. Carroll, Jr.
John J. Collins
Alberico De Pierro
Sean D. Dias

David B. Drumeler
Donald L. Gardner
Giovanna Ho-Pelaez
Robin Moses
Georgina Giordano Pallitto
Nidara Rourk
Daniel W. Sexton
Aurelio Vincitore
Laura J. Wadleigh

This office represents the Defendant, E. Junior Maldonado, sued in his official
capacity as Hudson County Clerk, hereinafter referred to as “Defendant, Maldonado,” in

connection with the above captioned matter.

On behalf of Defendant, Maldonado, we join in on the arguments made in Defendant,
Joanne Rajoppi’s Reply Brief, as well as any other reply briefs filed in further support of the
motions to dismiss Plaintiff's Complaint pursuant to Fed. R. Civ. P. 12(b)(6).

I thank you for your courtesies in this matter.

Respectfully submitted,

Donato J. Battista

Hudson County Counsel

s/Daniel J. DeSalvo

Daniel J. DeSalvo

Deputy County Counsel

DJD:dmp

THE COUNTY OF HUDSON IS AN EQUAL OPPORTUNITY EMPLOYER
